Citation Nr: 1701303	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  16-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), and in excess of 50 percent from April 9, 2015.

2.  Entitlement to service connection for polysubstance dependence and adjustment disorder as secondary to PTSD.  

3.  Entitlement to service connection for spina bifida occulta.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	James J. Perciavalle, Agent

ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to August 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2012 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In the September 2012 rating decision, the RO granted service connection for PTSD.  It assigned a 30 percent rating, effective August 20, 2011.  The Veteran appealed the initial rating assigned.

The Veteran also appealed the rating assigned for traumatic brain injury (TBI) and appealed the denial of service connection for spina bifida occulta.  The RO has indicated that it continues to develop the TBI issue because it requires a line of duty determination (LOD) prior to drafting a Statement of the Case (SOC).  The service connection claim for spina bifida occulta is not the subject of the LOD determination and will be discussed in the remand section below.  

In the July 2015 rating decision, the RO denied service connection for adjustment disorder and also increased the PTSD rating to 50 percent, effective April 9, 2015.  Although this was a partial grant of the benefit sought as to the PTSD rating, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for alcohol abuse and adjustment disorder; increased rating claim for PTSD; service connection claim for spina bifida occulta; and request for a TDIU.  

PTSD and Alcohol Abuse

The Board notes that service connection cannot be granted for any disease or injury if it is the result of a veteran's own willful misconduct or due to abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a) (West 2014); 38 C.F.R. § 3.301(a) (2016).  The abuse of alcohol is defined as the use of alcoholic beverages over time, sufficient to cause disability to, or death of, the user.  38 C.F.R. § 3.301(d).  Thus, even if there were a diagnosis of alcohol use disorder not in remission, service connection on this basis would not be warranted.  Secondary service connection, however, is available for alcohol abuse if such abuse is found to be secondary to a service-connected disease or injury, Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).

A VA PTSD examiner provided opinions regarding the Veteran's alcohol abuse in a June 2015 VA examination report and in a December 2016 addendum.  In the 2015 report, the examiner stated that the Veteran's polysubstance dependence was not caused by his PTSD because it predated his military service, but the polysubstance dependence and PTSD could be "mutually aggravating."  In his 2016 addendum, the examiner again noted that the Veteran's polysubstance dependence was not caused by his military service.  The Board finds, however, that these opinions are inadequate for various reasons.  Specifically, the examiner did not provide any opinion with respect to the adjustment disorder aspect of the claim, and his opinion as to whether the polysubstance dependence was aggravated by his service-connected PTSD was ambiguous.  As such, a new opinion is necessary.

As the Veteran's symptoms for his PTSD, polysubstance dependence, and adjustment disorder may overlap, and a grant of entitlement to benefits for polysubstance dependence and adjustment disorder may have bearing on the appropriate rating for his PTSD, decision on the increased rating aspect of this appeal must wait pending the requested development below.

Spina Bifida

In September 2012, the RO denied service connection for spina bifida occulta.  The following month, the Veteran submitted a notice of disagreement as to this issue.  As such, the case must be returned to the AOJ for appropriate consideration and issuance of a statement of the case (SOC) regarding this claim.  38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

As the Veteran asserts that he is unemployable as a result of the service-connected issue on appeal, TDIU is considered "part and parcel" of the underlying claims.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("it is clear from our jurisprudence that an initial claim for benefits for a particular disability might also include an assertion of entitlement to TDIU based on that disability").  Thus, this issue is inextricably intertwined with the increased rating issue on appeal and must be addressed by the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran a SOC for his service-connection claim for spina bifida occulta.  This issue should only be returned to the Board if the Veteran files a timely substantive appeal.  

2.  Obtain any outstanding treatment records related to the Veteran's psychiatric disorders.  

3.  Forward the Veteran's claims file to a VA psychiatrist for a supplemental opinion regarding the claimed alcohol abuse and adjustment disorder.  If possible, obtain an opinion from an examiner other than the one who provided the 2015 and 2016 VA opinions.  

The psychiatrist should address whether any additional psychiatric disorders, including alcohol abuse and adjustment disorder, are secondary to the service-connected PTSD.  Following review of the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has any current psychiatric disorders, including alcohol abuse and adjustment disorder, that is proximately due to his service-connected PTSD?

(b) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has any current psychiatric disorders, including alcohol abuse and adjustment disorder, that have been aggravated, i.e., made worse by his service-connected PTSD?  If there is aggravation, the psychiatrist should indicate, to the extent possible, attempt to identify the baseline level of disability that existed prior to the onset of aggravation and the extent of disability that is attributable to the aggravation.

It is left to the psychiatrist's discretion whether to examine the Veteran in person.  

The psychiatrist should provide a detailed rationale for all opinions provided.  

4.  Perform any additional development deemed necessary.

5.  After completion of the above, the AOJ should review the expanded record and determine if the appeals can be granted-including consideration of entitlement to a TDIU.  If the claims remain denied, the Veteran and his Agent should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

